DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (e.g., ¶¶ [00124]-[00147]) is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by Applicant on the IDS filed 06/17/2022, or the examiner on form PTO-892, they have not been considered.

Response to Amendment
The amendment to the claims filed 06/17/2022 has been entered. Claim(s) 1, 4, 6-9, 12, 14-15 and 27 is/are currently amended. The examiner notes, though claim 27 is identified as original, amendments appear to have been made to the claim and will be considered currently amended. Claim(s) 17-26 has/have been canceled. New claim(s) 28-30 has/have been added. Claim(s) 1-16 and 27-30 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-16 and 27-30 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 9 and claim 29, the limitations "determine that the measurements of respiratory metrics do not satisfy one or more thresholds within a period of time; based on the measurements of respiratory metrics not satisfying the one or more thresholds, determine that the state of physical discomfort experienced by the person is dyspnea" of claim 1 and the comparable limitations of claims 9 and 29 are indefinite. Specifically, it is unclear what is encompassed by "not satisfying a threshold." Applicant appears to disclose physical discomfort is identified as dyspnea when a respiratory metric(s) changes significantly (e.g., ¶ [0038]). To the best of the examiner's understanding, "significant" changes are identified based on the respiratory metric(s) exceeding a threshold/particular amount (i.e., "satisfying" a threshold), such that the language of the claim appears to recite the opposite of what is disclosed. If there is some other meaning to satisfying (or not satisfying) a threshold, its meaning is not readily apparent. For the purpose of this Office action, the above-noted limitations will be further discussed with the understanding that determining that the state of physical discomfort experienced by the person is dyspnea occurs based on a determination the respiratory metrics exceed a respective threshold, consistent with the specification as filed. If this is consistent with Applicant's intention of the scope of the above-noted limitations, the claims should be amended to make this intention clearer.
Additionally, the limitation "generate a quantitative output indicating that the person is experiencing dyspnea" of claim 1, the comparable limitation of claim 9, and the limitation "generating by the processor a quantitative dyspnea score corresponding to dyspnea experienced by the patient over the period of time" of claim 29 are further unclear. Applicant discloses, "The spectroscopic analysis determines changes in the concentrations of hemoglobin in its oxygenated and deoxygenated states. In some embodiments, the system calculates an index score (hereafter referred to as the Hm index) based on the trended change in regional hemoglobin oxygenation and nociceptive hemodynamic response in the sampled tissue" (¶ [0032]) and "If significant changes are observed in respiratory metrics, the Hm index indicates dyspnea and not pain. Otherwise, the Hm index indicates pain and not dyspnea" (¶ [0038]). Accordingly, Applicant appears to disclose that only one "score" is calculated and that score may be indicatives of dyspnea or pain based on the respiratory metrics. In view of this disclosure, it is unclear what "quantitative output" or "quantitative dyspnea score" is generated in the above-noted limitations. If a second score is generated (other than the Hm index), the specification appears to lack a corresponding algorithm for calculating such a score. Additionally, the limitation "wherein the output is configured to enable treatment of the dyspnea" in each of the above-noted claims is further unclear. To the best of the examiner's understanding of the specification as filed, a calculated score is merely output (i.e., displayed) to a user (e.g., ¶ [0029]). It is unclear if an output that is "configured to enable treatment" requires more than a mere display, and if what, what such a configuration encompasses. 
Regarding claim 8, claim 16 and claims dependent thereon, the limitation "based on the quantitative score and the determination" is indefinite, as it is unclear to which of the previously-recited determinations the limitation refers, the determination that the respiratory metrics do not satisfy a threshold, the determination that the state of physical discomfort experienced by the person is dyspnea, a combination of these determinations, etc. 
Regarding claims 29 and 30, claim 29 is identified as a "system" but recites method steps rather than structural components, and is therefore unclear. Additionally, there is insufficient antecedent basis for the limitation "the method" in the preamble of claim 30, as claim 29 is not recited as a method. The above-noted issues are believed to be due to a typographical error in claim 29 identifying the claim as a system rather than a method. The examiner notes amendments to correct this error, e.g., by amending the preamble of claim 29 to recite the claim is directed to a method would overcome this rejection; e.g., within the scope of, "A method of monitoring a patient, the method comprising…."

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-16 and 27-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-16 and 27-30 recites the steps of calculating a quantitative score to represent a state of physical discomfort experienced by the person using hemodynamic measurements and a predictive model; determining whether respiration metrics satisfy one or more thresholds; determining that the quantitative output is representative of dyspnea experienced by the patient based on the comparison of the respiration metrics to the threshold(s); detecting a COPD exacerbation, based on the score, respiratory metrics, and other vital sign and/or cough data; and generating/determining a treatment plan, medication dosage or ventilation setting based on the score. These limitations recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the claimed limitations preclude the steps from practically being performed in the mind. For example, but for the data processor language, calculating in the context of this claim encompasses a user manually/mentally calculating a score (e.g., numerical value) based on a measured parameter and a pre-defined predictive model (e.g., linear regression model). Similarly, determining that a respiratory metric has changed significantly requires only a simple manual or visual comparison of a respiratory metrics over time (i.e., a user can look at measured respiratory metrics and judge when the metric changes by a particular amount in a particular time period). Determining the state of physical discomfort experienced by the person is caused by dyspnea only requires a user merely consider the score and respiratory metrics or changes in metrics in any way they desire to form an opinion about the reason for the physical discomfort. Lastly, generating a treatment plan (optimal medication dosage, ventilation setting, etc.) based on these assessments and/or mental observations requires only formulating an opinion about how to treat the observed symptoms and/or their cause, but not actually administering any treatment. These steps are comparable to steps doctors routinely perform to assess and treat a variety of conditions (e.g., monitoring symptoms over time, making a diagnosis, planning a treatment for the symptoms and/or diagnosed condition). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Accordingly, all the pending claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. The only additional elements of the claims include the above-noted data processor for performing the steps; and highly generic sensor and/or sensor systems. The data processor is recited at a high-level of generality (i.e., a generic processor performing calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The sensor/sensor systems are similarly recited a high-level of generality utilized in the claim only for gathering the input data necessary for performing the abstract idea. This function is comparable to limitations that have been identified by the courts as mere data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The pending claims are directed to an abstract idea. 
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With respect to the sensor and/or sensor systems, Applicant expressly identifies the parameters measured by these devices as "routine" (e.g., ¶ [0096]), indicating a generic sensor structure for measuring these parameters is likewise routine in the art for gathering/measuring physiological data. Accordingly, the claims employ the recited sensors in a generic and ordinary way, and for an ordinary purpose, and therefore do not amount to significantly more than the abstract idea. In view of the above, the pending claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-13, 16 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0296655 A1 (previously cited, Akhbardeh) in view of US 2014/0278388 A1 (Watson) and US 2012/0130201 A1 (Jain). 
Regarding claim 1, 9 and 29, Akhbardeh teaches/suggests a system for quantitatively measuring dyspnea being experienced by a person, the system comprising: 
a first hemodynamic sensor system configured to be held in close proximity to, or in contact with, one of said person's head and neck, said hemodynamic sensor system configured to provide measurements of hemodynamic parameters of said person over a period of time (Figs. 1, 1A, etc., optical sensor 104; ¶ [0071] where the optical sensor comprises a blood oxygenation sensor for sensing a blood oxygenation);
a second respiratory sensor system configured to provide measurements of respiratory metrics of said person (Figs. 1, 1A, etc., optical sensor 104 and/or surface electrode(s) 106 and associated circuitry; ¶ [0097] where respiration rate signals can be extracted from a light signal and/or surface electrode signal); and
a data processor configured to communicate with said hemodynamic sensor system and said respiratory sensor system to receive said measurements of respiratory metrics; and a non-transitory machine-readable medium storing a program, which when executed by the data processor configures said data processor to perform a method (Fig. 1, control/controller 7, 114, etc.; ¶ [0118]; etc.), the method comprising: 
receiving said measurements of hemodynamic parameters and said measurements of respiratory metrics (¶ [0047] receiving corresponding signals from the sensor systems); 
calculating, based on the measurements of hemodynamic parameters, a quantitative score to represent a state of physical discomfort experienced by the person (¶ [0047] providing a pain indication signal which is a function of the corresponding signals); and 
generating a quantitative output indicating that the person is experiencing discomfort (¶ [0047] providing an indication which is indicative of the pain indication signal pain signal; ¶ [0060]; etc.), wherein the output is configured to enable treatment of the discomfort (e.g., ¶ [0024]; ¶ [0026]; ¶ [0035]). 
Akhbardeh does not teach the method further comprises determining that the measurements of respiratory metrics do not satisfy one or more thresholds within a period of time; based on the measurements of respiratory metrics not satisfying the one or more thresholds, determine that the state of physical discomfort experienced by the person is dyspnea. 
However, Akhbardeh does disclose/suggest the type of stimulus may be estimated based on data acquired by the sensor systems (e.g., ¶ [0036]). Watson similarly teaches and/or suggests a method comprising identifying the presence and/or severity of patient distress, and further identifying the source of said distress, disclosing dyspnea (difficulty breathing) as one such source of distress (e.g., ¶¶ [0068]-[0069]). Jain teaches/suggests a method comprising receiving measurements of respiratory metrics of a person, wherein the measurements of respiratory metrics include both an oxygen saturation percentage and a respiration rate; determining the measurements of respiratory metrics do not satisfy one or more thresholds within a period of time; and, based on the measurements of respiratory metrics not satisfying the one or more thresholds, identifying dyspnea (e.g., ¶ [0112]). Alternatively stated, Akhbardeh and/or Watson both suggest identifying discomfort/distress and identifying the source/cause of said distress, disclosing difficulty breathing or dyspnea is one such source, and Jain suggests metrics that are usable to identify dyspnea. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Akhbardeh with determining that the measurements of respiratory metrics including both an oxygen saturation percentage and a respiration rate do not satisfy one or more thresholds within a period of time; and, based on the measurements of respiratory metrics not satisfying the one or more thresholds, determining that a state of physical discomfort experienced by the person is dyspnea as taught/suggested by Watson and Jain and the output indicating that the person is experiencing dyspnea in order to facilitate identifying the type of discomfort being experienced by a user (e.g., Akhbardeh ¶ [0036]) as the claimed respiratory metrics, or changes therein, are known to be associated with dyspnea (Jain, ¶ [0112]).
Regarding claims 2 and 10, Akhbardeh as modified teaches/suggests the quantitative score is calculated using a predictive model algorithm (¶ [0085]). 
Regarding claims 3 and 11, Akhbardeh as modified teaches/suggests the measurements of hemodynamic parameters comprise a measurement of a change in blood oxygenation (¶ [0071]). 
Regarding claims 4 and 12, Akhbardeh as modified teaches/suggests the limitations of claims 1 and 9, as discussed above, but does not expressly teach the measurements of respiratory metrics further comprises carbon dioxide rate. However, Jain teaches and/or suggests additionally acquiring a measurement of carbon dioxide rate for more accurately identifying dyspnea (¶ [0119]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akhbardeh with the respiratory metrics further including carbon dioxide rate in order to enable more accurately identifying discomfort as dyspnea (Jain, ¶ [0119]).
Regarding claims 5 and 13, Akhbardeh as modified teaches/suggests the hemodynamic sensor system and the respiratory sensor each comprise at least one of an optical sensor, an infrared sensor, a near-infrared sensor, surface electrode, and a temperature sensor (see discussion of claim 1 above; Annoni, [0114], where respiratory rate can be measured with a variety of sensor types including optical and electrodes (impedance); etc.).
Regarding claims 8, 16, 28 and 30, Akhbardeh as modified teaches/suggests the limitations of claims 1, 9 and 29, as discussed above, and further teaches/suggests the quantitative score may be utilized to generate a treatment plan for the person (e.g., ¶ [0026] treatment titration) and/or optimizing a medication delivery to the person based on the quantitative score (e.g., ¶ [0006] delivering more appropriate therapy so patients are not over- or under-medicated). Akhbardeh as modified does not expressly teach the treatment plan for the person is further based on the determination and/or the treatment plan comprises an optimal medication dosage configured to reduce the dyspnea experienced by the person. Watson teaches/suggests, in addition to identifying the source of distress, identifying medication needs including a medication dosage (e.g., ¶ [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/method of Akhbardeh with the treatment plan including an optimal medication dosage being generated further on the determination as taught and/or suggested by Watson in order to facilitate delivering the most appropriate treatment or medication dosage for each person (Akhbardeh, ¶ [0006]). 

Claim(s) 6-7, 14-15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhbardeh in view of Watson and Jain as applied to claim(s) 1 and 9 above, and further in view of US 2019/0167209 A1 (previously cited, Annoni).
Regarding claims 6 and 14, Akhbardeh as modified teaches/suggests the limitations of claims 1 and 9, but does not expressly teach the system further comprises a coughing sensor system, the coughing sensor comprising at least one of an accelerometer, a microphone, and a gyroscope, wherein the data processor configured to communicate with the coughing sensor system to receive the measurements of coughing dynamics, wherein the processor is further configured to utilize at least one of the quantitative output indicating that the person is experiencing dyspnea and the measurements of coughing dynamics and the measurements of respiratory metrics to determine that the person is experiencing a chronic obstructive pulmonary disease exacerbation. 
Annoni teaches/suggests a system comprising a coughing sensor system comprising an accelerometer or a microphone (Table 1; ¶ [0113]; etc.), the coughing sensor system configured to provide measurements of coughing dynamics of said person (Table 1, frequency of coughing is monitored), wherein the data processor is configured to communicate with the coughing sensor system to receive the measurements of coughing dynamics and to determine that a person is experiencing a COPD exacerbation based on the coughing dynamics (Abstract; ¶ [0096] where markers of Table 1 may be utilized to assess respiratory distress; claim 17; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Akhbardeh with a coughing sensor system comprising an accelerometer or microphone, the coughing sensor system configured to provide measurements of coughing dynamics of said person and the data processor being further configured to determine that a person is experiencing a COPD exacerbation based on the coughing dynamics as taught/suggested by Annoni in order to further facilitate identifying the type of discomfort being experienced by a user (e.g., Akhbardeh ¶ [0036]) as coughing metrics, or changes therein, are known to be associated with respiratory distress and/or acute exacerbations (Annoni, Table 1) and/or to alert a user to an exacerbation in a condition of the person (Annoni, ¶ [0024]). 
Regarding claims 7 and 15, Akhbardeh as modified teaches/suggests the limitations of claims 1 and 9, as discussed above and further teaches the system comprises a vital signs sensor system comprising at least one of an optical sensor and an electrode, the vital signs sensor system configured to provide measurements of vital signs of said person, such as respiration rate and/or heart rate (Figs. 1, 1A, etc., optical sensor 104 and/or surface electrode(s) 106 and associated circuitry; ¶ [0097] where heart and/or respiration rate signals can be extracted from a light signal and/or surface electrode signal), said data processor further configured to communicate with the vital signs sensor system to receive the measurements of vital signs (¶ [0047]). Akhbardeh as modified does not teach the processor is further configured to utilize at least one of the quantitative output indicating that the person is experiencing dyspnea and the measurements of vital signs to determine that the person is experiencing a chronic obstructive pulmonary disease exacerbation. 
Annoni teaches/suggests a system comprising a vital signs sensor system comprising at least one of an optical sensor and an electrode (Table 1; ¶ [0114]; etc.), the vital signs sensor system configured to provide measurements of vital signs of said person, such as heart rate (Table 1, changes in heart rate is monitored), wherein the data processor is configured to communicate with the vital signs sensor system to receive the measurements of vital signs and to determine that the person is experiencing a COPD exacerbation based on the measurements of vital signs (Abstract; ¶ [0096] where markers of Table 1 may be utilized to assess respiratory distress; claim 17; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Akhbardeh with the processor being configured to utilize the measurements of vital signs to determine that the person is experiencing a COPD exacerbation as taught/suggested by Annoni in order to facilitate identifying the type of discomfort being experienced by a user (e.g., Akhbardeh ¶ [0036]) as vital sign metrics, or changes therein, are known to be associated with respiratory distress and/or acute exacerbations (Annoni, Table 1) and/or to alert a user to an exacerbation in a condition of the person (Annoni, ¶ [0024]).
Regarding claim 27, Akhbardeh as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the data processor is configured to detect exacerbations in COPD patients based on at least one of the quantitative output and one or more of analyzing measurements of coughing dynamics of the person, analyzing measurements of vital signs of the person, or analyzing the measurements of the respiratory metrics. 
Annoni teaches/suggests a method comprising detecting exacerbations in COPD patients based on at least one of analyzing measurements of coughing dynamics of the person, analyzing measurements of vital signs of the person, or analyzing the measurements of the respiratory metrics (Abstract; ¶ [0096] where markers of Table 1 may be utilized to assess respiratory distress; claim 17; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Akhbardeh with data processor being configured to detect exacerbations in COPD patients based on at least one of the quantitative output and one or more of analyzing measurements of coughing dynamics of the person, analyzing measurements of vital signs of the person, or analyzing the measurements of the respiratory metrics as taught/suggested by Annoni in order to facilitate identifying the type of discomfort being experienced by a user (e.g., Akhbardeh ¶ [0036]) as coughing dynamics and/or vital sign metrics, or changes therein, are known to be associated with respiratory distress and/or acute exacerbations (Annoni, Table 1) and/or to alert a user to an exacerbation in a condition of the person (Annoni, ¶ [0024]).

Response to Arguments
Applicant's arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's remaining arguments have been fully considered but they are not persuasive. 
With respect to eligibility under 35 U.S.C. 101, Applicant contends the claims "fall within the subject matter eligibility requirements" because the claims "require concrete, physical, elements to complete" (Remarks, pg. 9). 
However, because the courts have made it clear mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these components does not affect this analysis. See MPEP 2106.05(I). As discussed above, the data processor limitation merely utilizes a generic computer structure as a tool to implement the above-noted abstract idea. Additionally, the sensor components represent mere data gathering (obtaining the hemodynamic and respiratory metric information) that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process of comparing and analyzing) and is recited at a high level of generality. The sensor components are thus insignificant extra-solution activity. Additionally, Applicant identifies the parameters measured by these devices as "routine" (e.g., ¶ [0096]), indicating a generic sensor structure for measuring these parameters is likewise routine in the art for gathering/measuring physiological data and further discloses commercially available devices may be used for gathering this data (e.g., ¶ [00101]).
Applicant further contends, "As described in the pending application, such 'quantitative outputs' are not possible based solely on mental processes or physician assessment" (Remarks, pg. 9). 
The examiner respectfully disagrees, and is unable to locate any description in the pending application that the claimed "quantitative outputs" are not possible of being determined mentally and/or by physician assessment. There does not appear to be any steps in the above-noted abstract idea that cannot be practically performed in the mind. As discussed in the rejection of record above, the steps are recited broadly enough to encompass steps that can be performed mentally/manually, such that comparing sensor data to predetermined thresholds/criteria, considering additional data, such as abnormal respiratory metrics, when judging the source of physical discomfort, deciding treatment, such as medication dosage or ventilation settings, based on a score, etc. For the above-noted reasons, the rejections under 35 U.S.C. 101 have been maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791